     Case: 1:18-cv-03424 Document #: 156 Filed: 08/07/19 Page 1 of 3 PageID #:7665




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS,
                                 EASTERN DIVISION

Protect Our Parks, Inc., Charlotte Adelman,    )
Maria Valencia, and Jeremiah Jurevis,          )
                                               )
                              Plaintiffs,      )        Case No. 18-cv-3424
                                               )
v.                                             )        Honorable John Robert Blakey
                                               )
Chicago Park District and City of Chicago,     )
                                               )
                             Defendants.       )

                          PLAINTIFFS’ RULE 60 & 62.1 MOTION

        COMES NOW Plaintiffs Protect Our Parks, Inc. and Maria Valencia, by and through

their undersigned attorneys, and move the Court pursuant to Fed. R. Civ. P. 60(b) to vacate the

final judgment and order entered on June 11, 2019 entered after the court granted summary

judgment to the Defendants. (Docket Nos. 145 & 146). Because the matter is currently on

appeal, Plaintiffs move the Court to issue an indicative ruling pursuant to Fed. R. Civ. P.

62.1(a)(3) so that Plaintiffs may ask the Seventh Circuit to remand jurisdiction to this Court for

the purposes of deciding the Rule 60 Motion. In further support of the Motion Plaintiffs

incorporate by reference the accompanying brief in support of their motion and further state the

following:

        1.     On July 11, 2019, this Court ruled on pending cross motions for summary

judgment, granting the motion filed by Defendants and denying the motion filed by Plaintiffs.

(Docket No. 145). Pursuant to that determination, judgment was entered for the Defendants.

(Docket No. 146).

        2.     On July 29, 2019 – less than ten days ago – two federal agencies issued a lengthy

report styled Assessment of Effects to Historic Properties (“AOE Report”), which is attached to
   Case: 1:18-cv-03424 Document #: 156 Filed: 08/07/19 Page 2 of 3 PageID #:7665




Declaration of Michael Rachlis as Exhibit 1. The AOE Report provides a detailed assessment of

the impact upon Jackson Park of the proposed Obama Presidential Center (“OPC”), identifying

numerous and severe adverse effects with the plans advanced by the Defendants.

       3.      As described in further detail in the accompanying memorandum, this information

was unavailable to the Court or the litigants prior to the issuance of the Court’s order and

judgment, and is highly relevant to the facts provided to the Court as well as to the legal issues

presented to the Court.      As a result, pursuant to Rule 60(b)(2), 60(5) and/or 60(b)(6), the

judgment and order granting summary judgment should be vacated so that these determinations

can be now included and reviewed as part of the determination of the cross motions for summary

judgment.

       4.      Because the matter is currently on appeal, Plaintiffs further request an indicative

ruling pursuant to Fed. R. Civ. P. 62.1 stating that the Court would either grant the Rule 60

Motion or that it at least raises a “substantial issue” so that Plaintiffs may then notify the Seventh

Circuit and request that jurisdiction be remanded for further proceedings.           Rule 62.1(a)(3)

provides that where “a timely motion is made for relief that the Court lacks authority to grant

because of an appeal that has been docketed and is pending, the court may,” among other things,

“state either that it would grant the motion if the court of appeals remands for that purpose or that

the motion raises a substantial issue.” Fed. R. Civ. P. 62.1(a)(3).

       WHEREFORE, for the reasons set forth above and in accompanying Brief in Support of

Plaintiffs’ Rule 60 and 62.1 Motion, Plaintiffs respectfully request that the Court issue an

indicative ruling pursuant to Rule 62.1, stating that the Court either would grant Plaintiffs’ Rule

60 Motion or that the Motion at least raises a “substantial issue,” so that Plaintiffs may then




                                                  2
   Case: 1:18-cv-03424 Document #: 156 Filed: 08/07/19 Page 3 of 3 PageID #:7665




notify the Seventh Circuit and request that jurisdiction be remanded to this Court for briefing,

hearing, and disposition of Plaintiffs’ Rule 60 Motion.

Dated: August 7, 2019                        Respectfully submitted,

                                             Protect Our Parks, Inc. and Maria Valencia

                                             /s/ Michael Rachlis
                                                    One of their attorneys

                                             Michael Rachlis (ARDC No. 6203745)
                                             Rachlis Duff Peel & Kaplan, LLC
                                             542 S. Dearborn St., Suite 900
                                             Chicago, IL 60605
                                             (312) 733-3955
                                             mrachlis@rdaplaw.net

                                             Professor Richard Epstein
                                             James Parker Hall Distinguished Service Professor
                                             Emeritus and Senior Lecturer
                                             University of Chicago Law School
                                             1111 East 60th Street
                                             Chicago, Illinois 60637
                                             773-702-9494
                                             repstein@uchicago.edu




                                                3
